United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2097
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the District
      v.                                * of South Dakota.
                                        *
Bernard Ray Young,                      *      [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                             Submitted: November 5, 2002

                                  Filed: November 12, 2002
                                   ___________

Before WOLLMAN, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Bernard Ray Young, an Indian, pleaded guilty to raping an Indian woman on
the Rosebud Indian Reservation in violation of 18 U.S.C. §§ 1153, 2241(a)(1), and
2246(2) (2000). When a woman Young knew walked past, Young called after her
and began walking with her down the road. Young then forcibly pulled the woman
into a friend’s empty house, held her down, and raped her. Young was arrested,
charged with sexual assault, and jailed on the same day. A few hours later, the jailor
asked Young to change into jail clothes and place his clothes in a bag. When the
jailor returned from assisting with a disturbance, Young’s undershorts were in a
bucket containing bleach and water. At sentencing, the district court* applied a four-
level enhancement because Young abducted the victim, and a two-level enhancement
for obstruction of justice because Young placed his undershorts in the bleach
solution. Young appeals his sentence. Having reviewed the district court’s findings
of fact for clear error and application of the U.S. Sentencing Guidelines Manual de
novo, we affirm. United States v. Scolaro, 299 F.3d 956, 957 (8th Cir. 2002).

       We reject Young’s contention that he did not abduct his victim when he pulled
her inside the empty house. We find no error with the district court’s findings that
Young forced his victim inside the house, that Young knew the victim was resisting
and did not want to go inside, and that moving the victim increased the likelihood that
she would be unable to call for help and would be injured. Like the district court, we
conclude Young moved his victim from one location outside the house to another
location inside the house. Moving a victim from one location to another meets the
definition of abduction, thus the four-level enhancement under U.S.S.G.
§ 2A3.1(b)(5) properly applies. United States v. Kills In Water, 293 F.3d 432, 436-37
(8th Cir. 2002); United States v. Saknikent, 30 F.3d 1012, 1013-14 (8th Cir. 1994).

       We also reject Young’s contention that he did not willfully obstruct justice by
placing his undershorts in the bleach solution, damaging possible evidence of the
sexual crime. Young argues his undershorts accidentally fell into the solution, and
due to his extensive use of alcohol and drugs that day, Young did not have the
mentality willfully to destroy evidence. The district court, however, found Young
had been at the jail for some time, so the destruction of evidence did not occur at the
same time as arrest, Young knew he was arrested for a sexual crime, and Young
willfully placed his undershorts in the bleach solution in an attempt to destroy any
evidence the undershorts may have contained. We find no error in these factual


      *
       The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.

                                         -2-
findings and agree with the district court that U.S.S.G. § 3C1.1 enhancement for
obstruction of justice applies.

      We thus affirm Young’s sentence.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -3-